Title: From George Washington to John Jay, 15 August 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters West Point 15th August 1779.
        
        In the letter which I had the honor of addressing to your Excellency the 6th instant I promised a state of facts to show that every thing in my power has been done to give success to the Western expedition. I am sorry to find in the appeal which Genl Sullivan ha⟨s⟩ made to Congress that he has misstated several particulars of importance, and that in providing for his own justification in case of misfortune, he has left the matter upon such a footing as to place me in a delicate situation. In justice to myself I beg leave to make a few remarks on the different parts of his letter.
        He says in the first place, “that the plan for carrying on the expedition was not agreeable to his mind, nor were the number of men for it sufficient in his opinion to insure success.”
        The plan he proposed was to have two bodies, each superior to the whole force of the enemy to operate both on the Mohawk River and by way of the Susquehannah—This plan might have been desireable if the number of our troops, the state of our finances, and of our supplies had permitted its execution, but it was impracticable on all these accounts. The force actually detached left the army so weak, that I am persuaded every Officer of reflection in it, who knew our true circumstances was uneasy for the consequences; and if a larger force had gone, we should have been absolutely at the discretion of

the enemy. This will immediately appear from a recurrence to the returns of the army at that time. Should we have endeavoured to make up the deficiency from the militia our experience of the success of the applications which were made will convince us that the attempt would have been fruitless; to say nothing of the injury to agriculture which would have resulted from calling out so large a body of militia. But if the men could have been procured we should have failed in supplies. This is evident from what has happened. If we have met with so many difficulties disappointments and delays in providing for the present force how would it have been possible to have provided for double the number?
        But though, if our resources had permitted, it might have been convenient to have had two bodies each superior to the enemy’s whole force to operate in different directions for the sake of dispatch, yet this does not appear to me on military principles to have been necessary to insure success: For as the object was only the destruction of some Indian settlements, all that could be requisite to its execution was to be able to march through them, and this purpose was answered if there was at one capital point a force sufficient to beat their collective force.
        General Sullivan seemed to prefer the carrying on the principal operation by the Mohawk River. My reasons for preferring the other route are contained in the letter No. 3—to General Schuyler. General Schuyler was originally of the same opinion as appears by his letters No. 1 & 2—but he changed it upon hearing the reasons in favo⟨r⟩ of the plan which has been adopted, as he acknowle⟨dges⟩ in his letter No. 4, where he also suggests an additional motive, the want of provisions. General Sullivan relinquishes the former plan himself on this principle; nor did the deficiency arise from the want of previous dispositions, but from the difficulties in procuring supplies. It was my own idea at first as will be seen by several letters herewith to carry on the principal operation by the mohawk, and directions were given very early to form magazines for this purpose, which it seems could not be executed. But if this obstacle had not existed, the reasons for penetrating by way of Susquehannah were then, and still are in my opinion, conclusive. The information, on which the facts, stated in my letter to General Schulyer, were founded, is principally contained in the summary No. 16—packet No. 7—The experiment hitherto has confirmed its truth.
        General Sullivan says, that his letters to me produced no other effect than to change the route of Clintons detachment. There are only four points on which his letters turn. One is the having two bodies of superior force to the whole strength of the enemy to operate

different ways—I have assigned reasons to show that a compliance with this was impracticable, and Genl Sullivans own concession on the score of provisions is an admission of its impracticability.
        Another is, the force necessary to compose the main body—This he estimates at three thousand—It will be seen by my letter No. 3—Packet 1st that my opinion long before corresponded with his idea; and the calculations made, at the time, of the Corps intended for the service, including the aid solicited from Pennsylvania, induced me to believe General Sullivans force would have amounted to about this number. The situation of our troops, continually mouldering in a variety of ways—the disappointment in the expected reinforcemen⟨t⟩ from Pennsylvania, and the unlooked for demands from a want of hands in the Quarter masters department have occasioned h⟨is⟩ force to be considerably less than was intende⟨d⟩ or could have been foreseen: That he has not been gratified in this respect was not for want of my wishes or endeavours, and is as great a disappointment to me as him. He acknowledges that more Continental troops could not be spared—The militia applied for were not furnished.
        The next point is—a change in the route of the troops under General Clinton. This he confesses happened as he desired. Yet it would have been much against my judgment, had his main body been as large as it was intended to be. I fear too, as matters have turned out, the most critical part of the expedition will be the junction of these two Corps. But it appears to me now from Genl Sullivans representation that he could not avoid giving the order to Clinton to march with a full supply of provisions.
        The last point is—a change of the Corps originally destined for the expedition. In this also he was indulged. The precise Corps he requested are with him; though I was not satisfied of the validity of his reason for desiring a change, as I believe very few more of the troops now with him have been accustomed to the Indian mode of fighting than of those who were first intended; I had two motives for fixing on the Pennsylvania troops—one was, that I should have been happy an officer of General St Clairs abilities had been second in command, to take the direction in case of accident to the first—General Sullivan by this change reduced his numbers four hundred men, which could not be replaced without breaking in upon other corps.
        On that part of Genl Sullivans letter which relates to the Quarter Masters & Commissary’s departments; I shall only observe that there have no doubt been very great delays—Whether these have proceeded in part from a want of exertion or wholly from the unavoidable impediments, which the unhappy state of our currency opposes at every step, I have not sufficient information to determine; but from

the approved capacity, attention, and assiduity with which the operations of these departments are conducted, I am inclined to make every allowance, and to impute our disappointments to the embarrassments of the times, and not to neglect. Genl Sullivans well known activity will not permit me to think he has not done every thing in his power to forward the preparations—But however the delays may have happened, I flatter myself no part of the blame can fall upon me. The paper⟨s⟩ contained in the packet No. 2 will show that the necessary orders were given by me, and that I was encouraged to expect their timely accomplishme⟨nt.⟩ Besides what is upon record, my pressing, and repeated intreaties were employed with the Quarter Master and Commissary General in personal conferences. My attention was so much directed to this expedition that I suspended at a very critical period the necessary preparations for the main army, to give the greater vigor & efficacy to those for that object. To this effect were my Instructions to the Quarter Master General when we had the strongest inducements to put ourselves in a moving posture.
        General Sullivan in the next place says, “Having been taught by repeated disappointments to be cautious, I early gave orders to Genl Clinton to supply his troops with three months Provisions and wrote Governor Clinton for his assistance in April last—This has been done, and they are supplied.” The idea here held up is really extraordinary—My letter to Genl Schuyler No. 1—will show that so early as the beginning of December magazines were ordered to be formed in that quarter for 10,000 men with a view to an expedition to Niagara—By the subsequent letters to him No. 2 & 3—these were partly discontinued, & limited to the plan of an Indian expedition; the extent of which was to be governed by his judgment of the force necessary. This being 3000 Men the preparations were of course for that number. Schenectady was afterwards made the depositary by Genl Clinton as appears by his letter No. 5—in answer to mine No. 4—From the whole tenor of the correspondence on the subject, Congress will clearly perceive, that the magazines which Genl Sullivan ascribes to his care and caution were formed in consequence of orders given several months before he was nominated to the command, which did not take place, till the 6th of March, by letter; and that they would have been equal to the supply of 3000 men, had not the resources of the country fallen short.
        General Sullivan states his force at 2312 rank & file, which by a variety of deductions he afterwards reduces to 938, which he holds up as his combatting force—I should be unwilling to overrate the means of any Officer, or to create a greater responsibility than is just—But at the same time, I think it a duty I owe to the public and myself to

place a matter of this kind in a true point of light. If almost the whole of the 2300 men are not effectually serviceable in action, it must be Genl Sullivans own fault—Nearly all the men he speaks of as pack horsemen bat horsemen &c. &c. may be to the full as useful as any others. The number he mentions is only necessary for the sake of dispatch on a march; in time of action the horses and cattle may be committed to the care of a very few, and the rest may be at liberty to act as occasion requires. Should he even be attacked on a march those animals may be made a shelter, rather than an incumbrance—If the operations he is to be concerned in were the regular ones of the field, his calculation would be better founded; but in the loose irregular war he is to carry on, it will naturally lead to error and misconception. Genl Sullivan makes no account of his Drummers and Fifers and other appendages of an army who do not compose the fighting part of it—I have too good an opinion of his judgment not to believe he would find very useful employment for them. These, and the few drivers and pack horsemen whom he acknowledges to have, will be nearly if not quite sufficient with a small guard to take care of his horses and cattle in time of action. But as I before observed, his real force will be less than it ought to be, to put him out of the reach of contingencies; but I hope with prudent management it will still suffice. The estimate made by Genl Schuyler of the enemy’s force from every subsequent information was not too low; and it is to be hoped the want of provisions will prevent its being exerted in a vigorous and formidable opposition. My chief solicitude is for Genl Clinton, if he effects the meditated junction there will in my opinion be nothing to fear afterwards. Notwithstanding what may be said of the expertness of Indians in the woods, I am strongly persuaded our troops will always be an over match for them with equal numbers; except in case of surprise or ambuscade, which it is at our own option to avoid.
        General Sullivan also makes the application to the State of Pennsylvania a consequence of his letters. My letter No. 1—to His Excellency the President will show that, this was a part of the plan before Genl Sullivan was nominated to the command; and my subsequent letters will show that I pressed a compliance in the strongest and most pointed manner.
        He mentions among other things that “one third of his men are without a shirt to their backs⟨”⟩—The letters No. 1 to 5—Packet 5th will make it appear that I took every step in my power to afford a competent supply—and I have the greatest reason to believe that the troops with him had more than a proportion to the general wants and supplies of the army.
        The packet No. 6 contains my instructions from time to time to

Genl Sullivan. No. 7 the intelligence received from first to last and No. 8 sundry papers relative to the expedition which do not immediately affect the subjects of the present letter; but all which may serve to show, that I have paid all the attention in my power to this important object, and made use of every precaution for its success. I hope the event may answer our wishes; but if it should not, my anxiety to stand justified in the opinion of Congress has induced me to give them the trouble of this lengthy communication—I most sincerely thank them for the opportunity they have afforded me of entering into this explanation by the transmission of General Sullivans letter, and I shall be much obliged by a similar indulgence upon every occasion of the same sort.
        I beg leave to conclude with one observation. It may possibly hereafter be said that the expedition ought not to have been undertaken unless the means were fully adequate or that the consequences of a defeat ought not to have been hazarded when they were found to be otherwise—The motives to the undertaking, besides the real importance of rescuing the frontier from the alarms, ravages, and distresses to which it was exposed; and which in all probability would have redoubled this year, were, the increasing clamours of the country and the repeated applications of the States immediately concerned, supported by frequent references, and indications of the pleasure of Congress—The combined force of these motives appeared to me to leave no alternative.
        The means proposed to be employed were fully sufficient; the disappointments we have met with such as could not have been foreseen—as we had no right to expect—So far as the business did not depend on me I had the strongest assurances from those who were concerned, and who were to be supposed the proper judges that my expectations would be fulfilled.
        After such extensive preparations have been made—so much expence incurred—the attention and hopes of the publi⟨c fixed—⟩the apprehensions of the enemy excit⟨ed—their⟩ force augmented—their resentment infla⟨med⟩—to recede, and leave the frontier a prey ⟨to⟩ their depredations would be in every view impolitic, when there is still a good prospect of success. To avoid possible misfortunes we must in this case submit to many certain evils—of the most serious nature, too obvious to require enumeration. I have the honor to be With the highest respect & esteem Your Excellency’s Most Obet servant
        
          Go: Washington
        
        
          P.s. I inclose a return of Genl Sullivans whole force, from the last particular returns to the Adjutant General. This is exclusive of the

party under Col. Pawling (amounting to 300 men). It will appear by this return, that the Battalion officers are included in the number of men present, with arms in their hands—this is done because Genl Sullivan applied for, & obtained an order for this purpose but I cannot undertake to say whether he got them or not.
        
      